CP OOO ea te te oe ot on oe a eee 0 8 os

VETERANS DIVERSION PROGRAM AGREEMENT

Name: Harvey Booker

Docket No: 18cr3587

Offense: 18 USC § 242

Date Of Plea: March 21, 20193

Court: Veterans Treatment Court

Period of Diversion: (27 24 Mouths
INTRODUCTION

The United States Attorney’s Office has Provided you with the
Opportunity to participate in the Southern District of
California’s Veterans Diversion Program, Specifically, Veterans
Treatment Court (“VTC").

VTC is a program in which certain defendants who are veterans
are offered the Opportunity to divert prosecution in exchange for
Participation in a court~supervised, intensive pretrial
Supervision program aimed at early intervention, rehabilitation,
employment and education.

Your participation is entirely voluntary. I£ you do not wish
to participate, Your criminal case will proceed by normal course,
and there will be no additional negative consequences because of
your decision not to participate,

THE VETERANS’ TREATMENT COURT PROGRAM BASICS

Defendants in VTC will be Supervised by a Veterans Diversion
U.S, Pretrial Services Officer (PSO). As Part of the program,
defendants agree to take part in drug, alcohol, and mental health
testing and evaluations. Defendants also agree to participate in
any and all recommended drug, alcohol, and mental health programs
and to actively seek and maintain employment or education. In
addition, defendants must comply with all other conditions of
pretrial release and Supervision.

1

 

 

 

 
You may be appointed a criminal defense attorney (CDA) who is
familiar with the VTC. Your criminal defense attorney, whether
appointed or retained, will be permitted to have access to your
treatment provider and treatment records.

One or more designated Assistant U.S. Attorneys (AUSAS} will
also be assigned to the VTC.

And, a qualified and trained veteran will be assigned to you
as a mentor.”

The defense attorney, the AUSA(s), and the mentor will work
with the PSO to provide additional support and encouragement for
your success in the VTC program.

If you participate in, and successfully complete, the VTC
program, the felony 18 USC § 242 charge will be dismissed.

If you choose to participate in, and do not successfully
complete the VTC program, your case will be set for sentencing
pursuant to your Veterans Diversion Program plea agreement, and
the court may appoint you a new attorney who is not involved in
the VTC program.

LENGTH OF DIVERSION

The Veterans diversion period will last at least one year and
up to a maximum of two years. AS a condition of participation,
you must agree that during the period of diversion, the time
limitations contained in the Speedy Trial Act and the Sixth
Amendment to the U.S. Constitution will be tolled to allow you to
demonstrate your good conduct. 18 U.S.C. § 3161(h) (2).

COURT APPEARANCES

You. will be required to regularly appear before a Veterans
Diversion Program Magistrate Judge to discuss your progress and
evaluate your compliance. Court appearances may increase or
decrease over the duration of pretrial supervision, based upon
your performance in the program. The PSO, CDA, AUSA, and mentor
will be present at court appearances. Progress reports from the
PSO and treatment provider will be provided to the court and
attorneys. These reports will describe both successes and
problems experienced on pretrial supervision, either
treatment-related, or otherwise.

ps

 
—,

Mel

LIMITED USE oF STATEMENTS MADE WHILE PARTICIPATING
IN THE VTC PROGRAM

An important component of the vTc Program is your complete
candor during your treatment, interactions with Pretrial Services,
and court appearances. To encourage your candor, the United
States Attorney's Office for the Southern District of California
{(USAO) has agreed as follows:

(A) Except as otherwise provided in Subparagraphs (B) and
{C) below, in any Criminal prosecution that may be brought against
you by the USAO, the Uusao will not offer in evidence in its
case-in-chief any statements you make to a Veterans Diversion
Magistrate Judge during your vre Program appearances or any
statements you make to treatment Providers, to the PSO, or to your
mentor (collectively VTC program statements).

{B} Notwithstanding the USAO'S agreement set forth in
subparagraph (A} above, the USAO may use

Program statements for the Purpese of obtaining and
pursuing leads to other evidence, which evidence may be
used for any Purpose, including any criminal prosecution
of you; and

or to refute or counter at any stage of any proceeding
(including during the USAO's case-in-chief in any
criminal prosecution) any evidence, argument, statement
or representation offered by or on your behalf in
connection with that proceeding. ,

(C) Notwithstanding the USAO'S agreement set forth in
subparagraph (A} above, the USAO feserves the right to use any VTC
Program statements in any prosecution for false Statements,
obstruction of justice, or perjury.

The USAO's agreement in subsection (A) above is limited to
the USAO for the Southern District of California and cannot bind
any other federal, state, local, or foreign prosecuting,
enforcement, administrative, or regulatory authorities,
Moreover, the USAO's agreement in Subparagraph (A} above is limited
to VIC program Statements and does not apply to any Statements
made by you at any other time, whether Oral, written, or recorded,

ae

VAAN let etd aima Hnta eae

 
DIVERSION VIOLATIONS AND SANCTIONS

You are required to comply with all conditions imposed by the
VTC Magistrate Judge and the pretrial Servites~orricer: Failure
tSvUS So will result in the imposition of sanctions. Violations
and sanctions will ordinarily be handled on the regularly scheduled |
VTC Magistrate Judgeis calendar. The court, however, can schedule
an appearance at any time. Sanctions and modifications regarding
treatment may be handled on an expedited basis with the consent of

the parties and the VIC Magistrate Judge.

If a Progress Report contains an allegation of noncompliance,
you may choose to agree that the allegation is true and waive the
traditional protections and procedures afforded to those on
pretrial release when they are accused of violating a condition of
release. If you do, there will be no hearing on whether the
allegation is true. A program sanction may be imposed, including
termination from the program. As noted above, noncompliance can
also be handled outside the presence of the VIC Magistrate Judge
if ali parties agree.

Alternatively, you may wish to contest the alleged viclation.
The only permissible contested hearing in the VTC program, however,
is a claim of actual innocence of the alleged violation or act of
non-compliance. If a contested hearing is requested, your defense
attorney will assist you in contesting the allegation. After the
hearing, the VTC Magistrate Judge will decide whether the

allegation of non-compliance is true.

If, at any time following your entry into the VIC program,
you are alleged to have committed a new federal, state or local
crime, then in order to find that the allegation is true, the VTC
Magistrate Judge need only find probable cause to believe that you
committed the crime. For any other type of violation, the VTC
Magistrate Judge wiil find the allegation true if_there is clear
and convincing evidence that you committed the violation.

 

If you admit a violation or the VTC Magistrate Judge finds
such a violation or act of non-compliance, you will be sanctioned.
The range of possible sanctions is broad to ensure that the
sanction is appropriate for the violation or act of non-compliance.
Factors that will influence the type of sanction employed include:
the seriousness of the violation of act of non-compliance, the
number of violations, and the length of time you have remained
compliant, either before a first violation, or between violations.

Au

 
os

In addition, an important factor will be whether you voluntarily
disclose the violation. Dishonesty on your Part will result in

enhanced sanctions, Depending on these factors, any of the
sanctions listed below - including termination from the VTC program
- may be imposed. AS a general rule, when there are repeat

violations, more serious sanctions will be applied, Sanctions may
include, but are not limited to:

* Judicial reprimand in open court;

* Order to attend and observe pre-determined vic program
' proceedings;

* Order to submit a written explanation for noncompliance
behavior and how you plan to correct (for example, why
you failed to attend treatment Or tested positive or
about the trigger that most often causes you to relapse
and why, or about what you will do differently to prevent
this type or another violation in the future);

* Order to engage in additional hours of community
service;
* Curfew restrictions or home confinement (with conditians

that may include Gps monitoring);

* Increase in frequency of progress hearings before the
VTC Magistrate Judge;

* Order to complete a non-punitive residential term at a
community corrections center or treatment facility;

* Order to attend or increase attendance at Narcotics
Anonymous, Alcoholic Anonymous, or other Veterans
Administration or out-patient treatment program; and

* Termination from the vtc program with or without filing
a formal violation,

If appropriate, sanctions may be ordered more than once during
the course of VTC. When expedited action is appropriate and the
parties agree, a sanction or adjustment in treatment can be imposed
through modification and without an appearance before Court. The
PSO's report at the next Court appearance will inform the vtc
Magistrate Judge whether You properly complied with the sanction
Ordered at the last appearance, Failure to comply with ordered

 
sanctions may result in added sanctions or termination from the
VTC program.

The PSO need not wait until the scheduled court appearance to

address problems occurring during pretrial release. Minor
violations may be dealt with by the PSO whe will notify the defense
counsel and AUSA about all violations. However, the VTC

Magistrate Judge always has discretion to immediately issue an
arrest warrant if you are alleged to have committed a violation.

TERMINATION FROM THE VIC PROGRAM

Termination from VTC may occur due to a failure or refusal to
participate in treatment and/or other programs ordered by the VTC
Magistrate Judge, by incurring repeated violations of or non~
compliance with any other conditions of pretrial release, by
failing to make required court appearances, or by committing a new
crime. Final decisions regarding involuntary termination will be
made by the VTC Magistrate Judge.

If you wish to appeal your termination from the VIC program
to the assigned district judge, you must do so within 14 days of
the termination decision.

You also may voluntarily discontinue the program. Tf you
choose to do so, you may be assigned a new, non-VTC attorney and
will be ordered to appear before a new judge for sentencing in
accordance with your plea and VTC Agreement. You also wiil be
transferred to traditional pretrial supervision. Your new PSO
will not charge you with any violations committed and resolved
during your participation in the VfC program. However, if you
terminate your participation prior to the resolution of the
violation, the violation may be alleged by the new PSO and resolved
by the new judge. In addition, the judge presiding over any
pretrial supervision violation will be advised of all conduct that
has taken place during pretrial supervision including successes,
failures, and sanctions which occurred during your participation
in VTC.

As noted above, if you are terminated from the VTC program,
or voluntarily withdraw, you may be appointed new counsel and your
case will proceed to sentencing on the plea entered pursuant to
this Agreement. You will not be permitted to withdraw your plea.
Additionally, you will return to regular pretrial supervision
status, and may face a violation hearing.

+ © 660008 Fees S00 4088820 REREt

 

 
 

THE COMMISSION OF A NEW CRIME SHALL RESULT IN TERMINATION FROM THE
VETERANS Diversion PROGRAM.

GRADUATION AND DISMISSAL OF CRIMINAL CHARGE |

Upon successful completion of the VTC program, your Felony 18
usc § 242, deprivation of rights under color of law, will be
dismissed.

RECORDS CHECKS

Whether you graduate or are terminated from the program,
Pretrial Services may conduct a criminal records check for
analytical purposes after the VIC program ends, not to exceéd one
eriminal records check per year.

. o 8606s seen co 8 Ce EB CREE ERTS

 

 
AGREEMENT TO PARTICIPATE
DEFENDANT:

I, Harvey Booker, have read, or someone has read to me"in my native
language, this Agreement. I have discussed this Agreement with
my attorney and I understand its terms. I have also discussed with
my attorney the Veterans Treatment Court Program and I understand
that program. TI voluntarily agree to Participate in the Veterans
Treatment Court Program subject to the terms and conditions set
forth in this Agreement. I understand that 1 can revoke my
voluntary Participation in the Veterans Treatment Court program at
any time and understand that by doing So, I agree that I shall not
be allowed to withdraw my plea and that my Case will proceed to
Sentencing pursuant to this Agreement and my Veterans Diversion
Program plea agreement.

DATE OI, OUIP

—_
SIGNATURE: | /.
a

VETERANS TREATMENT COURT PROGRAM DEFENSE ATTORNEY;

I, TIMOTHY SCOTT, the attorney representing the Defendant in
connection with the Veteran’ Treatment Court program, have
discussed this diversion Program and this Agreement with the
defendant. I believe the defendant understands the Veterans
Treatment Court program and the terms and conditions of this
Agreement, and that the defendantis decision to Participate in the

 

SIGNATURE: / ( ae

 

* ® Seoeas 5000 sb ve Reese EE OEE Se
termes

 
